DETAILED ACTION
	This is in response to the application filed on December 14th 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/21, 5/18/21 and 12/14/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,880,267 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 from the reference patent ‘267 anticipates the pending claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-48 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Essawi et al. US 2010/0325723 A1 in view of Kaliski, JR. et al. US 2017/0187673 A1 and Gould et al. US 8,769,655 B2.

Regarding claim 26, Essawi discloses: a computer implemented system providing an online verification process for verifying, at a verification server…comprising: a computer processor coupled to a memory (servers implement invention, including a verification server – Fig. 2, paragraph 33) for implementing:
receive, at the verification server, an event request for the domain name from either directly the registrar or directly a registry operator of the domain name, the event request ... linked with a specified domain event on the domain name (Figs. 2-3, paragraphs 7, 15, 33);

send, by the verification server, to either the registrar or the registry operator: a confirm domain event message when said match is successful, the event message representing completion of the event request; or a deny message when said match is unsuccessful, the deny event message representing rejection of the event request (paragraph 34, Fig. 3).

Essawi does not explicitly disclose a claim ID, a registrant claim ID previously provided to the registrant by the registrar or registry operator, or determine if the registrant claim ID matches the claim ID.  However, this is taught by or suggested by Essawi because it teaches transmitting a token identifier which is equivalent to a “claim ID” under the broadest reasonable interpretation (see paragraphs 7 and 16).  Essawi also suggests determine by the server, if the registrant claim ID matches the claim ID; because it teaches correlating a token identifier with the token used by the registrant (paragraphs 31, 37).  Therefore, these features would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Essawi.  

Essawi does not explicitly disclose the registrant claim ID linked with said specified domain event but this is taught by Kaliski.  Kaliski discloses an “authorization token” that controls registrant actions at a DNS registrar (paragraphs 33-35 and Fig. 2).  Specifically, the “token” (e.g. registrant claim ID) is associated with specific domain events (paragraph 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

	The combination of Essawi and Kaliski does not explicitly disclose the verification request separate from the event request but this is taught by Gould as performing verification and then performing subsequent changes (e.g. event request) separate from the initial verification (Gould’s abstract teaches submitting credentials only once and then subsequent commands; also see col. 2 ln. 65 – col. 3 ln. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Essawi and Kaliski to be able to transmit event requests separately from a verification request as taught by Gould.  Gould teaches this unburdens the registrant and increases efficiency for the registrar / verification provider (col. 3 ln. 6-9 and col. 7 ln. 26-35 and col. 8 ln. 1-5).

Regarding claim 27, Essawi discloses provide a network link to the registrar or to a registry operator of the domain name, the network link of the network for a verification web interface for use by the registrant in connecting with the verification web interface; wherein the event request is received at the verification web interface (user performs interactions with computer/server over the Internet which is equivalent to a “web interface” – see Figs. 1-3, paragraphs 7, 16 and 32-33);



	Regarding claim 29, Essawi discloses obtain registrant verification information (receive verification from 3rd party - Fig. 3, paragraphs 18 and 31); 
access external verification information and compare against registrant verification information using a set of verification rules in order to determine whether the eligibility is: confirmed when the verification information matches; or unconfirmed when the verification information does not match (paragraphs 14, 34, Fig. 3).

Regarding claim 30, Essawi discloses the event request is a result of the specified domain event communicated between the registrar and the registry operator (Figs. 2-3).

Regarding claim 31, Essawi discloses the event is a create event and the event request is a registration request (paragraph 7), the confirm event message is removal of a domain hold state (remove pending status – paragraph 42), and the deny event message is deletion of the domain name with the registrant (paragraphs 2, 7).

Regarding claim 32, Essawi discloses an update event/update request/confirm update message and deny update message (paragraphs 14, 42).

Regarding claim 33, Essawi discloses a delete event/delete request/delete event message and deny delete event (paragraphs 7, 14).

Regarding claim 34, Essawi discloses a renew event/renew request/confirm renew event message and deny renew event message (claim 2).

Regarding claim 35, Essawi discloses a transfer event/transfer request/confirm transfer message and deny transfer message (paragraph 7).

Regarding claim 36, Essawi discloses obtain registrant verification information is from the registrant via the web interface (paragraphs 7, 16).

Regarding claim 37, Essawi discloses obtain registrant verification information is from a storage coupled to the processor as the registrant information is provided by the registrant previous to said receive the event request (paragraph 37).

	Regarding claim 38, Essawi discloses the external verification information is obtained from a verification source specified by at least one of the registrar or the registry operator (paragraph 31, Fig. 2).




	Regarding claim 40, Essawi discloses said communication is a network request and response (Fig. 3), based on a search query containing at least a portion of the registrant identification information (paragraph 34).

Regarding claim 41, it simply repeats the steps of claim 26 for an additional “further” request.  Thus, it is rejected for the same reasons as claim 26 since a user of Essawi can submit multiple event requests.

	Regarding claims 42-45, they recite features similar to those already presented in the dependent claims above and thus applicant is advised that they are rejected for similar reasons.  For example, Essawi discloses communications between registrar and registry (claim 42), a second domain name different from the previous domain name (this is simply repeating the process claimed above for a different domain name), delete events (claim 44) and transfer events (claim 45).

	Regarding claims 46-47, Essawi discloses an update event, a create event and a renew event (paragraphs 7, 14 and Fig. 2).



	Regarding claim 50, Essawi discloses wherein registrant information is selected from the group including: registrant information used in creating a member account of the registrant with and establishing account login credentials and login credentials for logging into a member account of the registrant (receive logon credentials for logging into a member account - paragraph 16, Fig. 3).

	Regarding claim 51, it is a system claim that corresponds to the system of claim 26 but is broader in scope.  The corresponding sections are rejected for the same reasons.  Claim 51 additionally recites “determine, whether eligibility … has been concluded by a specified verification period”.  According to the specification this refers to a “time period”.  Essawi does not explicitly disclose the feature of determining whether eligibility has been concluded by a specified time.  But Essawi does teach asynchronous validation and the use of a “pending” status while waiting for a validation determination (paragraph 42).  It is well-known in the art that network requests can be time sensitive (e.g. time-to-live – see Gould paragraph 13 listed in the conclusion section), and it is also well known human behavior to set a deadline that something must be received by.  Thus, it would have been obvious to one of ordinary skill in the 

	Regarding claim 52, as discussed above, Essawi does not explicitly disclose a time period however this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the reasons given above.

	Regarding claim 53, it is simply a method claim that corresponds to the system of claim 26; therefore it is rejected for the same reasons.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Essawi and Kaliski and Gould in view of Gupta et al. US 2017/0034118 A1.

Regarding claim 49, Essawi does not explicitly disclose a Second Level Domain however this is well-known in the art as taught by Gupta (paragraphs 24 and 82-83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Essawi and Kaliski with the SLD taught by Gupta for the purpose of registering a domain name.  This is merely the combination of a known element according to its established function in order to yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Akein US 2016/0373479 A1 discloses a method for improving the security of domain name records (abstract).
Blinn et al. US 2007/0067465 A1 discloses validating domain names (abstract) including TLD and SLDs (paragraph 4).
	Ptalis et al. US 2016/0119283 A1 discloses confirming the identity of a domain name registrant before a registrar makes changes to a domain name (abstract).
Consuegra et al. US 2011/0055248 A1 explicitly teaches using a search engine in order to help perform domain name validation (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975